EXHIBIT 10.1


SALE OF SHARES AGREEMENT 
 
between/amongst
 
AFRIORE INTERNATIONAL (BARBADOS) LIMITED
 
WITS BASIN PRECIOUS MINERALS INC
 
and
 
KWAGGA GOLD (BARBADOS) LIMITED
 
Tabaks Logo [logo.jpg]
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
1.
THE PARTIES
2
     
2.
INTERPRETATION
2
     
3.
INTRODUCTION
7
     
4.
PURCHASE OF THE SHARES
7
     
5.
PURCHASE PRICE
7
     
6.
PAYMENT OF THE PURCHASE PRICE
8
     
7.
DATA AND INFORMATION
9
     
8.
CLOSING
10
     
9.
WARRANTIES
12
     
10.
BENEFIT AND RISK
12
     
11.
GROSS SALES ROYALTY
12
     
12.
TRANSACTION INDIVISIBLE
13
     
13.
RELEASE OF GUARANTEE
13
     
14.
CONDITIONS PRECEDENT
14
     
15.
GOVERNING LAW
15
     
16.
DISPUTES
16
     
17.
BREACH
16
     
18.
ADDRESS FOR NOTICES
17
     
19.
COSTS
18
     
20.
GENERAL
19

 

--------------------------------------------------------------------------------


 
SALE OF SHARES AGREEMENT
 
Dated the 12th day of December 2007
 
1.
THE PARTIES

 
1.1
AfriOre International (Barbados) Limited (“the Seller”)

 
1.2
Wits Basin Precious Minerals Inc (“the Purchaser”)

 
1.3
Kwagga Gold (Barbados Limited (“the Company”)

 
2.
INTERPRETATION

 
2.1
The headnotes to the clauses of this Agreement are inserted for reference
purposes only and shall in no way govern or affect the interpretation hereof.

 
2.2
Unless inconsistent with the context, the expressions set forth below shall bear
the following meanings :

 

 
“the Act”
the Companies Act, Cap. 308 of the Laws of Barbados;

 

 
“this Agreement”
this agreement including the annexes hereto;

 

 
“the Auditors”
the auditors of the Company;

 
2

--------------------------------------------------------------------------------


 

 
“Bankable Feasibility Study”
means a comprehensive description of the construction, development, mining,
processing, and marketing plan for a mine within a project area in such form and
detail as is normally required by a bank or other financial institution (“the
bank”) engaged in mining project finance for purposes of determining whether the
bank shall finance and/or participate in the development of a mine and mining
operations in respect of the whole or any part of the project area. The Bankable
Feasibility Study shall include the confirmation of the estimated recoverable
reserves of minerals and source material, the conduct of detailed drilling
works, hydrological and geotechnical works, geological, mining, metallurgical,
economic, legal, environmental, social and governmental studies, and
metallurgical studies. The Bankable Feasibility Study shall contain estimates of
both capital and operating costs and shall analyze how to proceed with mining
operations to economically and commercially extract the target mineral(s),
identify the optimum structure for the mining venture, and include reference to
relevant financial aspects;

 
3

--------------------------------------------------------------------------------


 

 
“Business Day”
every day except Saturdays, Sundays and official public holidays in the Republic
of South Africa or Barbados;

 

 
“the Claims”
all claims on loan account of the Seller against the Company as at the Signature
Date;

 

 
“the Closing Date”
the date being 3 (THREE) Business Days after the Effective Date;

 

 
“the Company" 
Kwagga Gold (Barbados) Limited (a Company incorporated under the laws of
Barbados as Company No. 22715);

 

 
“the Effective Date”
the date of fulfilment of the conditions precedent in clause 14;

 

 
“the Parties”
the Purchaser and the Seller;

 

 
“the Purchaser”
Wits Basin Precious Minerals Inc (a corporation incorporated under the laws of
State of Minnesota, U.S.A);

 
4

--------------------------------------------------------------------------------


 

 
“the Seller”
AfriOre International (Barbados) Limited (a Company incorporated under the laws
of Barbados as Company No. 12272);

 

 
“the Shares”
3 500 000 (THREE MILLION FIVE HUNDRED THOUSAND) Common Shares, fully paid up, in
the issued share capital of the Company, constituting 65% (SIXTY FIVE PERCENT)
of the entire issued share capital of the Company as at the Signature Date and
which will represent 50% (FIFTY PERCENT) of the entire issued ordinary share
capital of the Company after the acquisition of the further 15% (FIFTEEN
PERCENT) shareholding in the Company to be acquired by the Purchaser as referred
to in clause 6.1;

 

 
“the Shareholders Agreement”
the Shareholders Agreement between the Parties concluded on 27 August 2004
regulating the relationship of the Parties as shareholders in the Company;

 

 
“Signature Date”
the date of this Agreement;

 
5

--------------------------------------------------------------------------------


 

 
“the Subsidiary”
Kwagga Gold (Proprietary) Limited (Registration No. 1998/007520/07), a company
incorporated according to the laws of South Africa, which as at the Signature
Date is a wholly-owned subsidiary of the Company;

 

 
“US$”
United States dollars.

 
2.3
If any provision in a definition is a substantive provision conferring rights or
imposing obligations on any Party, notwithstanding that it is only in the
definition clause, effect shall be given to it as if it were a substantive
provision of this Agreement.

 
2.4
Any reference to an enactment is to that enactment as at the Signature Date.

 
2.5
Unless inconsistent with the context, an expression which denotes :

 
2.5.1
any gender includes the other genders;

 
2.5.2
a natural person includes an artificial person and vice versa;

 
2.5.3
the singular includes the plural and vice versa.

 
2.6
Where any term is defined within the context of any particular clause in this
Agreement, the term so defined, unless it is clear from the clause in question
that the term so defined has limited application to the relevant clause, shall
bear the meaning ascribed to it for all purposes in terms of this Agreement,
notwithstanding that that term has not been defined in this interpretation
clause.

 
6

--------------------------------------------------------------------------------


 
3.
INTRODUCTION

 
3.1
The Seller is the beneficial owner of the Shares and the Claims and has good
right and title to dispose of the same.

 
3.2
The Seller wishes to sell, and the Purchaser wishes to purchase, the Shares and
the Claims upon the terms set out in this Agreement.

 
4.
PURCHASE OF THE SHARES

 
 
The Seller will sell to the Purchaser, and the Purchaser will purchase from the
Seller the Shares and the Claims with effect from the Closing Date.

 
5.
PURCHASE PRICE

 
5.1
The purchase price for the Shares and the Claims is US$1 162 000 (ONE MILLION
ONE HUNDRED AND SIXTY TWO THOUSAND US DOLLARS). 

 
5.2
The purchase price in clause 5.1 shall be allocated to the Claims at the face
value thereof and the balance to the Shares.

 
7

--------------------------------------------------------------------------------


 
6.
PAYMENT OF THE PURCHASE PRICE

 
6.1
The purchase price shall be paid by the Purchaser to the Seller in cash on
31 December 2008, or within 3 (THREE) months after the date of completion of the
exploration expenditure by the Purchaser of US$1 400 000 (ONE MILLION FOUR
HUNDRED THOUSAND US DOLLARS) to acquire a further 15% (FIFTEEN PERCENT)
shareholding in the Company in terms of clause 2 of the Shareholders Agreement
(to which the Purchaser commits itself), whichever date is the earlier.

 
6.2
The payment in clause 6.1 shall be made by means of telegraphic transfer into a
bank account of the Seller (the details of which shall be provided to the
Purchaser by the Seller in writing on the Closing Date) on the date specified in
clause 6.1.

 
6.3
As security for the due and proper performance of its obligations set out in
clause 6.1 and clause 6.2, the Purchaser will grant to the Seller a charge and
security interest to and in all of the rights, interest and title of the
Purchaser in and to the Shares with effect from the Closing Date and, for the
purpose thereof and in fulfilment of this condition, will execute a Charge Over
Shares Agreement, in the form of the draft attached hereto Annex 2 to be dated
as of the Closing Date.

 
6.4
Notwithstanding the grant of security interest in the Shares in clause 6.3, the
Purchaser shall be entitled (prior to transfer of such shares) to:

 
6.4.1
all dividends declared in respect of the charged shares; and

 
8

--------------------------------------------------------------------------------


 
6.4.2
exercise all voting rights attaching to the charged shares.

 
6.5
The Parties acknowledge and agree that:

 
6.5.1
the obligations of the Purchaser secured by such charge are obligations of a
commercial nature;

 
6.5.2
the application of the provisions of these clauses 6.3 to 6.7 will confer upon
the Seller certain procedural benefits which, in the light of this Agreement,
are fair, reasonable and necessary to ensure that the Seller does not suffer
unfair commercial prejudice pursuant to a breach by the Purchaser of its
obligations in clause 6.1.

 
6.6
The Purchaser shall on the Closing Date deliver to the Seller the original share
certificates in respect of the charged shares in the Company and duly signed
share transfer forms (which shall be undated and blank as to transferee). No
breach by the Purchaser of any obligation to deliver a document to the Seller in
terms of this clause 6.6 shall affect the validity or completion of the charge
over the shares in the Company.

 
6.7
The charge referred to in clauses 6.3 to 6.6 shall be released by the Seller
forthwith upon the payment of the purchase price in clause 6.1 by the Purchaser
to the Seller.

 
7.
DATA AND INFORMATION

 
7.1
The Seller shall, on or before the Effective Date, furnish to the Purchaser:

 
9

--------------------------------------------------------------------------------


 
7.1.1
the audited consolidated financial statements for the Company’s previous two (2)
fiscal years, if available (unaudited consolidated financial statements if
audited are unavailable);

 
7.1.2
the most current interim consolidated financial statements for the Company; and

 
7.1.3
any additional relevant financial information that the Seller possesses or may
reasonably access or obtain and as reasonably requested by the Purchaser from
time to time.

 
7.2
The Seller shall on the Effective Date furnish to the Purchaser all data and
information in its possession relating to the Project Area provided that the
Seller shall give no warranties in regard to the accuracy or veracity thereof.

 
7.3
The Seller shall furnish to the Purchaser all data and information relating to
the Project Area which comes into its possession any time before payment of the
purchase price in clause 6.1; provided that no warranties shall be given to the
Purchaser in regard to the accuracy or veracity thereof.

 
8.
CLOSING

 
8.1
On the Closing Date and against the Purchaser furnishing the security in
accordance with the provisions of clause 6.3 the Seller shall deliver to the
Purchaser :

 
8.1.1
the written resignations of the directors, secretary and other officers, if any,
of the Company and the Subsidiary appointed by the Seller;

 
10

--------------------------------------------------------------------------------


 
8.1.2
a written resignation of the Auditors and the auditors of the Subsidiary, if the
Purchaser so requires;

 
8.1.3
all books, documents, titles and records of the Company and the Subsidiary;

 
8.1.4
original certificates in respect of the Shares together with a currently dated
transfer form relating thereto, duly signed by the Seller;

 
8.1.5
a written release and discharge of the Claims signed by the Seller;

 
8.1.6
a certified extract of the resolution of board of directors of the Company
approving the sale and transfer of the Shares and the release and discharge of
the Claims;

 
8.1.7
a certified extract of the resolution of shareholders of the Company approving
of the sale and transfer of the Shares and the cession of the Claims.

 
8.2
On the Closing Date the Parties shall meet at the offices of Taback and
Associates (Proprietary) Limited, 13 Eton Road , Parktown, Johannesburg, South
Africa at 10h00 to exchange the charge documents referred to in clause 6.6 and
the items mentioned in clause 8.1.

 
11

--------------------------------------------------------------------------------


 
9.
WARRANTIES

 
The Seller warrants to the Purchaser that it owns the Shares and is entitled to
give title thereto to the Purchaser. The Seller gives to the Purchaser no other
warranties, representations or undertakings regarding the Company or the
Subsidiary or any of the assets or liabilities of the Company or the Subsidiary.
 
10.
BENEFIT AND RISK

 
 
Notwithstanding the Signature Date, the benefit and risk relating to the Shares,
shall be deemed to have passed to the Purchaser with effect from the Closing
Date.

 
11.
GROSS SALES ROYALTY

 
11.1
Additional consideration for the sale of the Shares contemplated in this
Agreement shall be payable by the Purchaser to the Seller in the form of the
Gross Sales Royalty provided for and calculated in accordance with Annex “1”
hereto.

 
11.2
The Company hereby binds itself to the provisions of this clause 11 as read with
Annex “1” hereto.

 
11.3
The Company shall be entitled to buy back 1% (ONE PERCENT) of the 2% (TWO
PERCENT) Gross Sales Royalty referred to in this clause 11 as read with Annex
“1”, in return for the cash payment of US$2 000 000 (TWO MILLION U.S. DOLLARS)
which right is exercisable for a period of 6 (SIX) months after completion of a
Bankable Feasibility Study by the Subsidiary, in respect of the Project Area (or
any part thereof) as defined in the Shareholders Agreement. The Company shall
advise the Seller (or whoever holds the Gross Sales Royalty at the time) of the
completion of the Bankable Feasibility Study within 30 (THIRTY) days of its
completion.

 
12

--------------------------------------------------------------------------------


 
11.4
The Seller shall be entitled to cede, assign and transfer the Gross Sales
Royalty to any third party at its election without the necessity for obtaining
the consent of the Purchaser therefor; provided that such third party shall be
required to agree in writing to be bound by the terms of this Agreement relating
to the Gross Sales Royalty, including without limitation the Company’s option to
buy back a portion of the Gross Sales Royalty in accordance with the terms of
clause 11.3.

 
12.
TRANSACTION INDIVISIBLE

 
 
All the transactions and arrangements contained or contemplated by this
Agreement, including those contemplated in terms of the annexes hereto,
constitute a single and indivisible transaction.

 
13.
RELEASE OF GUARANTEE

 
13.1
The Purchaser shall use reasonable commercial endeavours to procure the release
as soon as possible after the Signature Date, of the Seller and any of its
subsidiaries from any suretyship/guarantee obligations which the Seller or the
Subsidiary may have undertaken on behalf of the Company or the Subsidiary.

 
13

--------------------------------------------------------------------------------


 
13.2
To the extent necessary to procure the release of any such suretyship/guarantee,
the Purchaser shall :

 
13.2.1
discharge or fulfil or procure the discharge or fulfilment of those debts or
obligations set forth on Annex 3 hereto to which any suretyship/guarantee
concerned may relate; or

 
13.2.2
substitute its suretyship/guarantee in place of the suretyship/ guarantee
concerned for those debts or obligations set forth on Annex 3 hereto.

 
13.3
Pending the procurement of the release of any suretyship/guarantee as set out in
clauses 13.1 and 13.2, the Purchaser hereby indemnifies the Seller (and any of
its subsidiaries concerned all of which shall be deemed to have accepted the
benefit of this clause on signature hereof by the Seller) against any claims
which may be made against any of them in terms of the suretyship/guarantee
concerned.

 
14.
CONDITIONS PRECEDENT

 
14.1
This Agreement (save for the provisions of this clause 14) is subject to the
fulfilment of the conditions precedent that on or before 14 June 2008 (or such
extended date as the Parties may agree in writing from time to time) :

 
14

--------------------------------------------------------------------------------


 
14.1.1
the Minister of Minerals and Energy furnishes written consent in terms of
section 11 of the Mineral and Petroleum Resources Development Act 28 for the
change in controlling interest of the Subsidiary brought about by the
transaction contemplated in this Agreement;

 
14.1.2
the Articles of Incorporation of the Company are amended to delete the
provisions contained therein which stipulate that no share in the capital of the
Company may be transferred without the prior approval of the directors of the
Company, or a committee of such directors

 
14.2
The Parties shall use their reasonable commercial endeavours to procure
fulfilment of the conditions precedent timeously. The costs related to such
fulfilment shall be borne by the Purchaser.

 
14.3
Should the conditions precedent not be fulfilled timeously this Agreement shall
lapse and cease to be of any further force or effect.

 
15.
GOVERNING LAW

 
 
The interpretation and implementation of this Agreement shall be governed by and
construed in accordance with the laws of Barbados. The parties hereto hereby
submit to the exclusive jurisdiction of the Supreme Court of Barbardos.

 
15

--------------------------------------------------------------------------------


 
16.
DISPUTES

 
 
The Parties shall use their reasonable endeavours to resolve any dispute arising
out of or in connection with this Agreement, (including any question regarding
its existence, validity, implementation or termination), failing which the
dispute shall first be referred to the Chief Executive Officer of the Purchaser
and a director of the Seller appointed by Lonmin plc. Should such dispute not be
resolved between them within 30 (THIRTY) days of the referral to them the
dispute shall be referred to and finally resolved by arbitration in accordance
with the provisions of clause 11.3 of the Shareholders Agreement the terms of
which are hereby incorporated by reference.

 
17.
BREACH

 
Should either Party (“the Defaulting Party”) commit a breach of any of the
provisions hereof, then the other Party (“the Aggrieved Party”) shall, if it
wishes to enforce its rights hereunder, be obliged to give the Defaulting Party
30 (THIRTY) Business Days written notice to remedy the breach. If the Defaulting
Party fails to comply with such notice, the Aggrieved Party shall be entitled to
cancel this Agreement against the Defaulting Party or to claim immediate payment
and/or performance by the Defaulting Party of all of the Defaulting Party's
obligations whether or not the due date for payment and/or performance shall
have arrived, in either event without prejudice to the Aggrieved Party's rights
to claim damages. The foregoing is without prejudice to such other rights as the
Aggrieved Party may have at law or equity; provided always that, notwithstanding
anything to the contrary contained in this Agreement, the Aggrieved Party shall
not be entitled to cancel this Agreement for any breach by the Defaulting Party
unless such breach is a material breach going to the root of this Agreement and
is incapable of being remedied by a payment in money, or if it is capable of
being remedied by a payment in money, the Defaulting Party fails to pay the
amount concerned within 14 (FOURTEEN) Business Days after such amount has been
finally determined.
 
16

--------------------------------------------------------------------------------


 
18.
ADDRESS FOR NOTICES

 
18.1
The Parties hereto choose an address for notices for purposes of and in
connection with this Agreement as follows :

    

18.1.1 the Seller - C/O Lonmin Platinum

    Northdowns Office Park

 
 
17 Georgian Crescent

    Bryanston East

    Johannesburg

   
South Africa
Fax No: +27 11 516 1442

 

18.1.2 the Purchaser- 80 South

    8th Street

 
 
Suite 900

    Minneapolis

    Minnesota

   
55402
USA

 

18.1.3 the Company- C/O Lonmin Platinum

    Northdowns Office Park

 
 
17 Georgian Crescent

    Bryanston East

    Johannesburg

   
South Africa
Fax No: +27 11 516 1442

 
18.2
Either Party hereto shall be entitled to change its address for notices from
time to time, provided that any new domicilium selected by it shall be an
address at which process may be served, and any such change shall only be
effective upon receipt of notice in writing by the other Party of such change.

 
17

--------------------------------------------------------------------------------


 
18.3
All notices, demands, communications or payments intended for either Party shall
be made or given at such Party's chosen address for the time being.

 
18.4
A notice sent by one Party to another Party shall be deemed to be received :

 
18.4.1
on the same day, if delivered by hand;

 
18.4.2
on the same day of transmission if sent electronically or by facsimile with
receipt received confirming completion of transmission;

 
18.4.3
on the 14th (FOURTEENTH) Business Day after posting, if sent by prepaid
registered mail.

 
18.5
Notwithstanding anything to the contrary herein contained a written notice or
communication actually received by a Party shall be an adequate written notice
or communication to it notwithstanding that it was not sent to or delivered at
its chosen address.

 
19.
COSTS

 
Each Party shall bear its own costs of and incidental to the preparation,
negotiation and execution of this Agreement. Any stamp duty or other costs and
duties payable in connection with the transfer of the Shares shall be paid by
the Purchaser.
 
18

--------------------------------------------------------------------------------


 
20.
GENERAL

 
20.1
This Agreement constitutes the sole record of the agreement between the Parties,
in regard to the subject matter thereof, and supersedes all prior agreements
entered into between the Parties in regard to the subject matter thereof,
including but not limited to the Shareholders Agreement.

 
20.2
Neither Party shall be bound by any express or implied term, representation,
warranty, promise or the like, not recorded herein.

 
20.3
No addition to, variation or consensual cancellation of this Agreement shall be
of any force or effect unless in writing and signed by or on behalf of both the
Parties.

 
20.4
No indulgence which either of the Parties (“the Grantor”) may grant to the other
(“the Grantee”) shall constitute a waiver of any of the rights of the Grantor,
who shall not thereby be precluded from exercising any rights against the
Grantee which might have arisen in the past or which might arise in the future.

 
20.5
The Parties undertake at all times to do all such things, to perform all such
acts and to take all such steps and to procure the doing of all such things, the
performance of all such actions and the taking of all such steps as may be open
to them and necessary for or incidental to the putting into effect or
maintenance of the terms, conditions and import of this Agreement.

 
19

--------------------------------------------------------------------------------


 
20.6
Neither Party shall be entitled to cede, assign or otherwise transfer all or any
of its rights, interest or obligations under and in terms of this Agreement to
any person, without the prior written consent of the other Party which consent
may not be unreasonably withheld; provided that the Purchaser may assign its
rights and obligations under this Agreement to a controlled subsidiary of the
Purchaser without the prior written consent of the Seller or the Company,
provided that prior to the effective date of such assignment the Purchaser gives
written notice of such assignment to the Seller and the controlled subsidiary
executes a charge over the Shares in favour of the Seller on substantially the
same terms and conditions as the draft attached hereto as Annex 2. For purposes
of this clause 20.6, the term “controlled subsidiary” shall include any entity
of which (i) the Purchaser possesses, directly or indirectly, 50% (FIFTY
PERCENT) or more of the beneficial ownership or voting power, or (ii) the
Purchaser possesses, directly or indirectly, 25% (TWENTY FIVE PERCENT) or more
of the beneficial ownership or voting power and has the ability to control the
composition of the board of directors or other governing body of the entity;
provided that if the controlled subsidiary ceases to be a controlled subsidiary
of the Purchaser prior to both of the payments in clauses 5.1 and 6.2 having
been made, such rights and obligations shall be re-ceded back to the Purchaser.

 
20.7
Each provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be held to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remaining provisions of this Agreement.

 
20

--------------------------------------------------------------------------------


 
20.8
This Agreement may be executed in one or more counterparts and by different
parties in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all of which counterparts taken together
shall constitute but one and the same Agreement.

 



 
for and on behalf of
 
the Seller
         
/s/ Christopher John Davies
 
by : Christopher John Davies
 
who warrants his authority hereto
         
for and on behalf of :
 
the Purchaser
     
/s/ H. Vance White
 
by : H. Vance White, Chairman
 
who warrants his authority hereto
         
for and on behalf of :
 
the Company
         
/s/ Christopher John Davies
 
by : Christopher John Davies
 
who warrants his authority hereto

 
21

--------------------------------------------------------------------------------

